DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for forming tungsten on a TiN layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The full scope of the claimed invention must be enabled. See Auto. Techs. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed.Cir.2007). The rationale for this statutory requirement is straightforward. Enabling the full scope of each claim is "part of the quid pro quo of the patent bargain." AK Steel, 344 F.3d at 1244. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. "The scope of the claims must be less than or equal to the scope of the enablement" to "ensure[] that the public knowledge is Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed.Cir.1999).	
Wands factors:
Breadth of claims:
The claims would encompass depositing tungsten by ALD [specification, 0020] on TiN (claims 18, 26, and 32) layer. The examiner notes the independent claims would encompass the dependent claims (see MPEP 2164.08 [R-10.2019]). 
The specification paragraph [0004] discloses ALD on TiN would result in poor deposition conformality. As evidence, paragraph [0004] explicitly discloses “[c]onventionally, the atomic layer deposition (ALD) of tungsten-containing20 materials…the reaction of WF6 with the substrate (typically TiN) is very25 slow and exhibits significant incubation delay. This nucleation issue of WF6 on the substrate surface results in random surface growth and poor deposition conformality.”
The amount of direction provided by the inventor:
The applicant has not provided any direction regarding how the applicant overcomes the random surface growth and poor deposition conformality when depositing tungsten via ALD on a TiN surface. 
The existence of working examples:
The applicant has not provided any direction regarding how the applicant overcomes the random surface growth and poor deposition conformality when depositing tungsten via ALD on a TiN surface. 
Claims 16-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for forming tungsten on silicon oxide layer or TiON (claim 17, oxide of silicon or TiON) and removing an (silicon) oxide layer (claim 21).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Wands factors:
Breadth of claims:
The claims would encompass depositing tungsten by ALD [ specification, 0020] on silicon oxide (claim 18) or TiON (claims 18, 26, and 32) layer but also removing the oxide layer (or removing surface oxidation which could include the entire oxide layer). The examiner notes the independent claims would encompass the dependent claims (see MPEP 2164.08 [R-10.2019]). 
The amount of direction provided by the inventor:
The applicant has not provided any direction regarding how the applicant both deposits on a silicon oxide layer and removes the oxide layer.
The existence of working examples:
The applicant has not provided any direction regarding how the applicant both deposits on a silicon oxide layer and removes the oxide layer.
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 16-20, 24-28 and 31 is/are rejected under 35 U.S.C. 102a2 as being anticipated  by Jandl et al. (US 2018/0053660).
Regarding claim 16, Jandl et al. disclose gap fill layer [0044, 0062] comprising tungsten [0044, fig 4B] by exposing a substrate surface having at least one feature thereon sequentially [sequential CVD,0045- 0046 , fig 4B] to a metal precursor [tungsten fluorides, tungsten chlorides, 0082] and a reducing agent comprising hydrogen [0080, hydrogen, borane, or silane] to form the gap fill layer in the feature, wherein there is not a nucleation layer [0080, “operations of FIG. 4B may be performed without performing operations of FIG. 4A” the examiner submits this means without a nucleation layer],  [0052, underlayer TiN] between the substrate surface and the gap fill layer. 
Regarding claim 17, Jandl et al. disclose the substrate surface comprises nitrides [0052].
Regarding claim 18, Jandl et al. disclose the substrate surface comprises TiN. 
Regarding claim 19, Jandl et al. disclose the metal precursor is one or more of WF6, [ 0082], and the reducing agent is H2 [0080].
Regarding claim 20, Jandl et al. disclose the substrate surface is not exposed to air prior to forming the gap fill layer [0133](transfer module designed to keep substrate surface from being exposed to air). 
Regarding claim 24, Jandl et al. disclose exposing a substrate surface having at least one feature thereon sequentially to a first metal precursor and a reactant to form an underlying layer (TiN)[0063, using ALD], wherein the first metal precursor comprises one or more of a titanium 2) to form a gap fill layer on the underlying layer [0080] (fig 4B).
Regarding claim 25, Jandl et al. disclose consists essentially of hydrogen (H2). 
Regarding claim 26, Jandl et al. disclose the substrate surface comprises TiN. 
Regarding claim 27, Jandl et al. disclose the metal precursor is one or more of WF6, [ 0082].
Regarding claim 28, Jandl et al. disclose the substrate surface is not exposed to air prior to forming the gap fill layer [0133](transfer module designed to keep substrate surface from being exposed to air). 
Regarding claim 31, Jandl et al. disclose there is not a nucleation layer [0080, “operations of FIG. 4B may be performed without performing operations of FIG. 4A” the examiner submits this means without a nucleation layer],  [0052, underlayer TiN] between the substrate surface and the gap fill layer. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817